Citation Nr: 1612548	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for major depressive disorder (MDD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1984.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Veteran had a personal hearing before the undersigned VLJ.

The issue of entitlement to a disability rating higher than 50 percent for MDD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his January 2016 hearing, the Veteran withdrew his claim for entitlement to service connection for PTSD.  He filed a statement reaffirming this desire shortly after the hearing.

2.  His MDD manifests with social and occupational impairment with reduced reliability and productivity.

3.  His service-connected MDD and bilateral feet disabilities preclude him from obtaining and maintaining substantial gainful activity.




CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his appeal for service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria are met for a 50 percent rating for MDD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, DC 9434 (2015).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with a VA examination in conjunction with his claims, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

During his January 2016 hearing, the Veteran alleged an increase in the severity of his symptoms of his MDD, which requires that he be given an updated VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This has not been conducted, therefore this issue must be remanded.  However, the Board finds that the evidence is sufficient to award an increased rating prior to such development.  The Veteran is not prejudiced by this action, as this issue will be subject to readjudication.


Withdrawal of appeal

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In January 2016, the Veteran stated during his hearing, and signed a statement indicating, that he wanted to withdraw his claim to service connect PTSD.  The statement contained his name and claim number, and clearly expressed his desire to withdraw the claim. 

As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal of this claim is dismissed.  Id. 


Increased initial rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's MDD is initially rated as 30 percent disabling.  He argues that his symptoms are more severe than reflected in the record, and that he is entitled to a higher rating.  

The criteria for evaluating MDD are found at 38 C.F.R. § 4.130, DC 9434 (2015).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  
	
According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

The Board finds that the evidence currently supports a 50 percent rating.  He has depression and anxiety, with a restricted affect.  He also has anxiety attacks, although it is unclear how frequently.  He has little desire to do outside activities, and spends his time watching television at home.  He said that he only ever feels happy if his favorite sports teams have winning games.  38 C.F.R. § 4.130

The evidence does not support a 70 percent rating at this time, as it does not show deficiencies in most areas.  The record shows that he has a good enough relationship with his children that they help him with his activities of daily living, and that he had a good relationship with his wife before she passed away.  He also reported that he had friends and people that visit him, despite his inability to do outside activities.  He also said that he occasionally went to church.  Thus, he does not have deficiencies in family or other social relationships.  The record does not show deficiencies in judgment or thinking.  He has denied having suicidal or homicidal ideation, although he admitted having passive thoughts of death.  He has safeguards in place for if he ever does feel suicidal.  His speech and thought processes have been found to be logical and coherent.  His anxiety attacks are not documented but there is no suggestion that he has them frequently or regularly.  In sum, the evidence does not show impairment due to deficiencies in most areas.  Id.  However, the Board is remanding for updated evidence that may in fact show a higher rating is warranted.

The Board also does not find that extraschedular consideration is warranted at this time, as the issue is being remanded for additional development and will be readjudicated.  


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran has been awarded a 50 percent rating for MDD in this decision, as of August 2010.  He is also service-connected for his bilateral feet, resulting in a combined rating of 80 percent disabling (except for periods when he was awarded a temporary total rating due to surgery on his feet), which meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has not worked since the 2007.  A March 2011 opinion from a VA physician indicated that the Veteran's inability to be on his feet and his foot pain, along with the depression and cognitive side effects from both MDD and pain medication, precluded him from entering into a vocational rehabilitation program, or the work force in any capacity.  The Board finds that his feet and his MDD have precluded gainful employment for the entire period on appeal.  The record reflects the severity of his feet pain and the medication he takes for pain.  Accordingly, a TDIU is granted.


ORDER

The claim of entitlement to service connection for PTSD is dismissed.

A 50 percent initial rating is granted for MDD.

A TDIU is granted effective from August 2010.


REMAND

The Veteran has asserted that his MDD has increased in severity since his last VA examination in October 2010.  Accordingly, he must be provided with an updated VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his depression, and make arrangements to obtain all records not already associated with the claims file.

Also ensure that updated VA treatment records are associated with the file.

2.  After receipt of records, schedule the Veteran for an updated VA examination for a report on the current severity of his major depressive disorder.  The examiner is asked to review the file prior to the examination, and to conduct a thorough examination.  The examiner is asked to elicit a detailed history of his symptoms since the last examination.

The examiner is asked to provide an opinion on whether the Veteran's MDD results in social and occupational impairment with deficiencies in most areas (such as such as work, school, family relations, judgment, thinking, or mood) or results in total social and occupational impairment.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


